Citation Nr: 0505290	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  91-44 195A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney At Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1975.  
The appellant is the veteran's legal custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied, in pertinent part, the veteran's 
claim of entitlement to service connection for schizophrenia.  
The veteran has perfected a timely appeal.  

In May 2003, the Board granted the appellant's motion to 
advance the appeal on the docket.  The Board remanded this 
claim to the Appeals Management Center (AMC) in August 2003.

On March 15, 2004, the Board promulgated a decision which 
denied the veteran's claim of entitlement to service 
connection for schizophrenia.  In a separate decision the 
Board is vacating the March 2004 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative contends that the agency of 
original jurisdiction (in this case, the RO) had failed to 
obtain the veteran's complete service personnel records from 
his period of active service in the U.S. Navy.  Specifically, 
the representative contends that personnel records showed 
that the veteran's performance ratings had declined during 
service because of the presence of the veteran's claimed 
service-connected schizophrenia.  

A review of the veteran's claims file indicates that, in 
response to a request from the RO for the veteran's service 
personnel records, in June 1997, the National Personnel 
Records Center in St. Louis, Missouri (NPRC), provided a few 
pages from these records.  Following a second request from 
the RO for these records, in September 1997, NPRC notified VA 
that the veteran's service personnel records had already been 
provided in June 1997.  However, it appears that the records 
furnished by NPRC in June 1997 were incomplete.  Accordingly, 
the Board concludes that, on remand, the AMC should contact 
NPRC and obtain the veteran's complete service personnel 
records.

The Board observes that the vacated decision issued in March 
2004 discussed evidence contained in the veteran's service 
medical records.  However, a review of the claims file shows 
that the veteran's service medical records appear to have 
become separated from the his claims file.  Accordingly, 
efforts are needed to locate the service medical records.  It 
is noted that a copy of the records were furnished to the 
veteran's representative in December 2003.

The appellant's representative also contended that the 
veteran's most recent VA psychiatric examination in July 2003 
was inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2004).  A detailed review of the June 2003 examination 
request shows that the VA examiner was asked to provide an 
opinion whether it was at least as likely as not that the 
veteran's schizophrenia had begun during service or was 
manifested within 1 year after his date of discharge.  The VA 
examiner did not provide this specific opinion, but concluded 
that the veteran did not demonstrate symptoms of 
schizophrenia in service or 1 year thereafter "according to 
the best that I can make out from the records."  

Although the VA examiner noted that he had reviewed the 
veteran's claims folders, it is not clear if he reviewed the 
veteran's complete service medical records or any service 
personnel records.  Accordingly, further VA examination is 
warranted.

Accordingly, this claim is remanded for the following 
actions:

1.  Obtain the veteran's complete service 
personnel records for his period of 
active service from July 1972 to August 
1975.  Ask specifically for all 
individual evaluation reports.

2.  Locate the veteran's service medical 
records and associate them with the 
claims file.  It is noted that a copy of 
these records were sent to the veteran's 
representative.

3.  Then make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the etiology of 
his current schizophrenia.  The claims 
folders must be sent to the examiner(s) 
for review, and the examiner should 
acknowledge such review in the 
examination report.  The examiner's 
attention is drawn to documents discussed 
in a letter from the appellant's 
representative dated November 29, 2003.

The examiner(s) should provide opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's currently diagnosed 
schizophrenia had its onset in service or 
is otherwise the result of a disease or 
injury in service.  The examiner should 
express an opinion as to whether 
available service and other records show 
a decline in the veteran's performance 
during service, and if so, whether the 
decline in performance is indicative of 
the onset of schizophrenia.  All 
examination findings, along with a 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

4.  Then re-adjudicate the claim of 
entitlement to service connection for 
schizophrenia.  If any determination 
remains adverse to the veteran, issue a 
supplemental statement of the case before 
the claims file is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


